 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   EDWARD BOOTH,                                       Case No. 3:21-cv-1259-CAB-DEB
12                                     Petitioner,
                                                         SUMMARY DISMISSAL OF
13   v.                                                  SUCCESSIVE PETITION
                                                         PURSUANT TO 28 U.S.C.
14   J. GASTELO, Warden
                                                         § 2244(b)(3)(A) GATEKEEPER
15                                   Respondent.         PROVISION
16
17         Petitioner has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
18   § 2254. For the reasons discussed below, this case is summarily dismissed pursuant to 28
19   U.S.C. § 2244(b)(3)(A).
20                  PETITION BARRED BY GATEKEEPER PROVISION
21         The instant Petition is not the first Petition for a Writ of Habeas Corpus Petitioner
22   has submitted to this Court challenging his 2005 conviction in Imperial County Superior
23   Court case number JCF14228. On November 15, 2010, Petitioner filed in this Court a
24   Petition for Writ of Habeas Corpus in case No. 3:10-cv-2361-JLS-MDD. (See Petition in
25   SO. DIST. CA. CIVIL CASE NO. 3:10-cv-2361-JLS-MDD, ECF No. 1.) In that petition,
26   Petitioner challenged his 2005 conviction in Imperial County Superior Court case number
27   JCF14228 as well. (See id. at 1–2.) On September 2, 2011, this Court dismissed the
28   petition with prejudice because it had been filed after the expiration of the one-year

                                                     1
                                                                               3:21-cv-1259-CAB-DEB
 1   statute of limitations and the claims were procedurally defaulted. (See Order filed Nov. 2,
 2   2011 in case No. 3:10-cv-2361-JLS-MDD, ECF No. 14.) Petitioner appealed that
 3   determination. On March 29, 2012, the Ninth Circuit Court of Appeals denied
 4   Petitioner’s request for certificate of appealability. (See Order in Booth v. Adams, No. 12-
 5   55433 (9th Cir. Mar. 29, 2012), ECF No. 27.)
 6         Petitioner is now seeking to challenge the same conviction he challenged in his
 7   prior federal habeas petition. Unless a petitioner shows he or she has obtained an Order
 8   from the appropriate court of appeals authorizing the district court to consider a
 9   successive petition, the petition may not be filed in the district court. See 28 U.S.C.
10   § 2244(b)(3)(A); see also Burton v. Stewart, 549 U.S. 147, 153 (2007) (stating a petition
11   is successive where it challenges “the same custody imposed by the same judgment of a
12   state court” as a prior petition); Henderson v. Lampert, 396 F.3d 1049, 1053 (9th Cir.
13   2005) (stating the dismissal with prejudice because of a procedural default “constitutes a
14   disposition on the merits and renders a subsequent petition second or successive for
15   purposes of 28 U.S.C. § 2244(b)”); McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir.
16   2009) (“We therefore hold that dismissal of a section 2254 habeas petition for failure to
17   comply with the statute of limitations renders subsequent petitions second or successive
18   for purposes of the AEDPA, 28 U.S.C. § 2244(b).”)
19         A successive application is permissible “only if it rests on a new rule of
20   constitutional law, facts that were previously unavailable, or facts that would be sufficient
21   to show constitutional error in the petitioner's conviction.” 28 U.S.C. § 2244(b)(2). “Even
22   if a petitioner can demonstrate that he qualifies for one of these exceptions, he must seek
23   authorization from the court of appeals before filing his new petition with the district
24   court.” Woods v. Carey, 525 F.3d 886, 888 (9th Cir. 2008). Here, there is no indication
25   the Ninth Circuit Court of Appeals has granted Petitioner leave to file a successive
26   petition.
27   ///
28   ///

                                                   2
                                                                                3:21-cv-1259-CAB-DEB
 1                                         CONCLUSION
 2         Because there is no indication Petitioner has obtained permission from the Ninth
 3   Circuit Court of Appeals to file a successive petition, this Court cannot consider his
 4   Petition. Accordingly, the Court DISMISSES this action without prejudice to Petitioner
 5   filing a petition in this court if he obtains the necessary order from the Ninth Circuit
 6   Court of Appeals. Further, because Petitioner has failed to make “a substantial showing
 7   of the denial of a constitutional right,” and reasonable jurists would not find debatable
 8   this Court’s assessment of his claims, the Court DENIES a certificate of appealability.
 9   See 28 U.S.C. § 2253(c); see also Rules Governing § 2254 Cases, Rule 11(a) (requiring
10   the district court that issues an order denying a habeas petition to either grant or deny a
11   certificate of appealability). For Petitioner’s convenience, the Clerk of Court shall
12   attach a blank Ninth Circuit Application for Leave to File Second or Successive
13   Petition.
14         IT IS SO ORDERED.
15   Dated: July 15, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                3:21-cv-1259-CAB-DEB
